

113 S2188 RS: To amend the Act of June 18, 1934, to reaffirm the authority of the Secretary of the Interior to take land into trust for Indian tribes.
U.S. Senate
2014-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 540113th CONGRESS2d SessionS. 2188IN THE SENATE OF THE UNITED STATESMarch 31, 2014Mr. Tester (for himself, Mr. Moran, Mr. Udall of New Mexico, Mr. Begich, Ms. Heitkamp, Mrs. Murray, Mr. Heinrich, Mr. Walsh, Mr. Schatz, Ms. Hirono, Ms. Stabenow, Mr. Franken, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsAugust 26, 2014Reported, under authority of the order of the Senate of August 5 (legislative day, August 1), 2014,
			 by Mr. Tester, with an amendmentInsert the part printed in italicA BILLTo amend the Act of June 18, 1934, to reaffirm the authority of the Secretary of the Interior to
			 take land into trust for Indian tribes.1.Reaffirmation of authority(a)Modification(1)In generalThe first sentence of section 19 of the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 479), is amended—(A)by striking The term and inserting Effective beginning on June 18, 1934, the term; and(B)by striking any recognized Indian tribe now under Federal jurisdiction and inserting any  federally recognized Indian tribe.(2)Effective dateThe amendments made by paragraph (1) shall take effect as if included in the Act of June 18, 1934
			 (commonly known as the Indian Reorganization Act) (25 U.S.C. 479), on the date of enactment of that Act.(b)Ratification and Confirmation of ActionsAny action taken by the Secretary of the Interior pursuant to the Act of June 18, 1934 (commonly
			 known as the Indian Reorganization Act) (25 U.S.C. 461 et seq.), for any Indian tribe that was federally recognized on the date of that
			 action is ratified and confirmed, to the extent such action is subjected
			 to challenge based on whether the Indian tribe was federally recognized or
			 under Federal jurisdiction on June 18, 1934, as if the action had, by
			 prior Act of Congress, been specifically authorized and directed.(c)Effect on Other Laws(1)In generalNothing in this section or the amendments made by this section shall affect—(A)the application or effect of any Federal law other than the Act of June 18, 1934 (25 U.S.C. 461 et
			 seq.), as amended by subsection (a); or(B)any limitation on the authority of the Secretary of the Interior under any Federal law or
			 regulation other than the Act of June 18, 1934 (25 U.S.C. 461 et seq.), as
			 so amended.(2)References in other lawsAn express reference to the Act of June 18, 1934 (25 U.S.C. 461 et seq.), contained in any other
			 Federal law shall be considered to be a reference to that Act as amended
			 by subsection (a).(d)Study; publication(1)StudyThe Secretary of the Interior shall conduct, and submit to Congress a report describing the results
			 of, a study that—(A)assesses the effects of the decision of the Supreme Court in the case styled Carcieri v. Salazar
			 (129 S. Ct. 1058) on Indian tribes and tribal land; and(B)includes a list of each Indian tribe and parcel of tribal land affected by that decision.(2)PublicationOn completion of the report under paragraph (1) and by not later than 1 year after the date of
			 enactment of this Act, the Secretary of the Interior shall publish the
			 list described in paragraph (1)(B)—(A)in the Federal Register; and(B)on the public website of the Department of the Interior.August 26, 2014Reported with an amendment